WENNET, J.,
dissents.
I respectfully dissent from the Majority’s opinion reversing the administrative hearing officer’s decision to grant an exemption to the mandatory Solid Waste Collection Program.
Mrs. Norris the owner of a fifty nine unit duplex community comprising of one hundred and eighteen living units, known as Wood-haven Villas. Her family has owned these homes for over 24 years and has utilized them solely as rental property. Mrs. Norris petitioned for an exemption to the special assessment for waste removal that was levied against her as owner of Woodhaven Villas. The hearing officer heard the testimony and pursuant to Palm Beach County Resolution 88-15 § 11 granted the exemption allowed Mrs. Norris to receive “dumpster service” rather than forcing her to use “curbside trash can service”.
Woodhaven has been using “dumpster service” for a number of years and had installed facilities to provide for an aesthetic as well as functional use of the dumpsters. They use five dumpsters on the property in place of over 200 individual trash cans (approximately two per residence). The use of these dumpsters, enclosed by fencing is both cleaner and safer for the people who make Woodhaven their home. The switch was made as a result of difficulties with the trash cans, in that trash and garbage had been strewn about the property after the cans were knocked over by animals and the like. It was determined that the “curbside service” was both inefficient and unthorough.
*92In addition, it is economically more feasible to maintain “dumpster” rather than “curbside service”. The cost for “dumpster service” is $13,08 per year, while “curbside service” is assessed at $20,650 per year. Thus, “dumpster service” is a savings of $7,570 per year for Woodhaven and Mrs. Norris.
The irony of the situation is that similar communities that differ only because they have four or more residences connected under one roof are exempt from the assessment and free to choose the type of service that they desire. Cooperative communities with “Residents Associations” are also granted exemptions. Only because of the nature of Woodhaven, in that it has only two residences per roof and is a rental community, was Mrs. Norris forced to seek an exemption.
In the lower tribunal, Mrs. Norris was granted an exemption by the hearing officer. The Solid Waste Authority now seeks to reverse this ruling.
In reviewing an administrative decision, there are three criteria that the Circuit Court must use to determine if the action was proper: (1) whether procedural due process was accorded; (2) whether the essential requirements of law were accorded; and (3) whether the administrative findings and judgments are supported by competent substantial evidence. Educational Development Center, Inc. v City of West Palm Beach Zoning Board of Appeals, 541 So.2d 106, 108 (Fla. 1989) (citing City of Deerfield Beach v Valiant, 419 So.2d 624 (Fla. 1982)). In applying these criteria, “. . . [T]he circuit court is not permitted to reweigh the evidence nor to substitute its judgment . . .” for that of the administrative decision maker. Educational Development Center, 541 So.2d at 108 (citing Bell v City of Sarasota, 371 So.2d 525 (Fla.2d DCA 1979)).
Procedural due process is not an issue in this matter as both sides were accorded notice and an opportunity to be heard in a meaningful fashion.
It is left to be decided whether the record presented competent substantial evidence and whether the essential elements of law were followed by the Hearing Officer.
The Ordinance, 88-16 § 11 provides that exemptions may be granted where the petitioner demonstrates that the petition is in the public interest and complies with three requirements:
(a)(1) Special conditions and circumstances exist which are peculiar to owner’s land or structures that would impose an extreme and . unreasonable burden upon the owner to comply . . .; and
*93(b) Granting the exemption will be in harmony with the general intent and purpose of the mandatory garbage collection provisions . . . will not be injurious to the public welfare, and will not confer on the petitioner any special privilege that is denied to other property owners in the immediate area; and
(c) The petitioner has contracted with the franchisee ... to provide an alternative . . . [waste disposal service].
The hearing officer considered the ordinance in the decision applied it to the facts presented, and reached a rational and logical conclusion.
As the facts presented demonstrate, it is economically, aesthetically, logistically, and unreasonably burdensome to utilize some 200 trash cans, bags, and bundles to dispose of the waste produced by the residents of Woodhaven, when 5 dumpsters are able to accomplish the same task. The hearing officer found that this is an unreasonable burden upon Mrs. Norris and Woodhaven, and also that the purpose of the ordinance i.e., waste disposal, would best be served by the use of dumpsters. It was also found that Mrs. Norris had sufficient dealings with the dumpster company and had dumpsters in place so as to satisfy the contractual requirement of the ordinance.
Even though there may be both conflicting facts and a real dispute, that is not enough to overrule the hearing officer. Sarasota County v Purser, 476 So.2d 1359, 1362 (Fla. 2d DCA 1985). The Circuit Court cannot substitute its judgment for the judgment of the lower tribunal and in doing so re-weight the facts and evidence presented at the hearing. Campbell v Vetter, 392 So.2d 6 (Fla. 4th DCA 1981).
There is competent and substantial evidence to support the hearing officer and accordingly the lower tribunal should be affirmed.